                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA

                         United States v. Christopher James Nickalaskey
                              Case No. 3:17-cr-00179-TMB-DMS


By:                   THE HONORABLE TIMOTHY M. BURGESS


PROCEEDINGS:          ORDER FROM CHAMBERS

The matter comes before the Court on Defendant Christopher James Nickalaskey’s “Appeal to the
District Court from Final Recommendations [Dkt 210 and Dkt 232].” 1 Although titled as an
“Appeal,” Defendant seeks this Court’s de novo review of Judge Smith’s Reports and
Recommendations under Federal Rule of Criminal Procedure 59(b)(3). 2 Rule 59 sets forth the
procedure for referring matters to a magistrate judge; Rule 59(b)(3) requires a district court to
consider de novo any objection to the magistrate judge’s recommendation. Therefore, this Court
construes Defendant’s “Appeal” as objections to Judge Smith’s recommendations and proceeds
under Rule 59.

Having reviewed de novo Judge Smith’s Final Report and Recommendation to Deny Defendant’s
Motion for Reconsideration (Doc. 184), 3 Defendant’s Motion for Reconsideration, 4 Government’s
Opposition, 5 and underlying record, including the dispatch call, 6 the Court HEREBY ADOPTS
AND ACCEPTS the Final Report and Recommendation at Docket 210 in its entirety. Defendant’s
Motion for Reconsideration at Docket 184 is DENIED.

Accordingly, the Court declines to reconsider its prior Order at Docket 78, which adopts and
accepts Judge Smith’s Final Report and Recommendation at Docket 69 and denied Defendant’s
Motion to Suppress at Docket 43.

Furthermore, having reviewed de novo Judge Smith’s Final Report and Recommendation to Deny
Defendant’s Motion to Suppress (Doc. 172), 7 Defendant’s Motion to Suppress Proceeds of



1
  Dkt. 236 (Appeal).
2
  Id. at 1–2.
3
  Dkt. 210 (Final R&R).
4
  Dkt. 184 (Motion).
5
  Dkt. 185 (Opposition).
6
  Dkts. 43 (Motion to Suppress); 46 (Opposition); 55 (Exhibits); 57 (Transcript); 59 (Initial R&R);
62 (Government Notice); 63 (Defendant Objections); 69 (Final R&R); 78 (Order Adopting Final
R&R); 198 (Transcript); and 208 (Memorandum in Support of Dkt. 184).
7
  Dkt. 232 (Final R&R).




      Case 3:17-cr-00179-TMB-DMS Document 251 Filed 08/07/20 Page 1 of 2
Warrantless Patdown Attempt, 8 Government’s Opposition, 9 and the underlying record, 10 the Court
HEREBY ADOPTS AND ACCEPTS the Final Report and Recommendation at Docket 232 in
its entirety. Defendant’s Motion to Suppress at Docket 172 is DENIED.

IT IS SO ORDERED.


Entered at the direction of the Honorable Timothy M. Burgess, United States District Judge.


DATE: August 7, 2020.




8
  Dkt. 172 (Motion to Suppress).
9
  Dkt. 173 (Opposition).
10
   Due to overlapping evidence between the Motion to Suppress at Docket 172 and Defendant’s
previous Motion to Suppress at Docket 43, the Court has reviewed the entirety of the relevant
underlying record. See also Dkts. 177 (Initial R&R); 181 (Defendant’s Objections); and 216
(Government Response).


                                               2

     Case 3:17-cr-00179-TMB-DMS Document 251 Filed 08/07/20 Page 2 of 2
